                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

  KIMBERLY DEFRESE-REESE, ET                       *     CIVIL ACTION NO. 18-1134
  AL.
  VERSUS                                           *     JUDGE TERRY A. DOUGHTY

  HEALTHY MINDS, INC., ET AL.                      *     MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ Motion

for Conditional Certification, Approval, and Distribution of Notice and for Disclosure of Contact

Information [Doc. No. 16] is GRANTED IN PART as follows:

        The above-captioned matter is conditionally certified as a collective action pursuant to 29

U.S.C. § 216(b). Conditional class certification is proper with regard to all current and former

hourly employees who were employed by Defendants at any time since August 30, 2015.

Plaintiffs’ Notice and Consent to Join forms [Doc. Nos. 16-1, 16-2, 16-4] are approved, and

Plaintiffs may provide potential class members with the Notice and Consent to Join via text

message and U.S. Mail.

        IT IS FURTHER ORDERED that Defendants post the Notice at their facilities in the

same areas they are required to post FLSA notices.
       IT IS FURTHER ORDERED that Defendants have seven (7) days from the entry of

this Court’s Order to provide Plaintiffs with a computer readable data file containing information

necessary to facilitate notice, including name, last known address, last known cell phone number,

date of birth, and last four digits of the social security number of each current and former hourly

employee of Defendants who has worked since August 30, 2015.

       IT IS FURTHER ORDERED that potential class members may opt-in to this collective

action if they mail or electronically submit their consent form to counsel for the class within

ninety (90) days after Defendants produce the potential class members’ contact information.

       IT IS FURTHER ORDERED that Plaintiffs’ motion for attorney fees is DENIED as

premature.

       MONROE, LOUISIANA, this 3rd day of January, 2019.




                                                     __________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
